42 N.Y.2d 872 (1977)
The People of the State of New York, Respondent,
v.
Frank De Rosa, Appellant.
Court of Appeals of the State of New York.
Argued April 29, 1977.
Decided June 7, 1977.
Pat R. Mercurio for appellant.
Denis Dillon, District Attorney (Judith K. Rubinstein and William C. Donnino of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*873MEMORANDUM.
Order of the Appellate Term affirmed.
The issue in this case did not turn on denial of a speedy trial. Had it been so, the failure of defendant to follow the procedure under CPL 210.20, 210.45 would sustain the reversal by the Appellate Term. Nor was the procedure at the trial court appropriate for a dismissal in the furtherance of justice under CPL 170.30 (subd 1, pars [e], [g]) (CPL 170.45). The correct issue was the abrupt refusal of the trial court on calendar call to allow an adjournment until 2:00 p.m. of the day previously set for trial. This, on the conceded facts and inevitable inferences from them, constituted an abuse of discretion as a matter of law (see Cohen and Karger, Powers of the New York Court of Appeals, § 108, p 459; ch 16).
Order affirmed in a memorandum.